DETAILED ACTION
1.	This office action is in response to communication filed on 05/03/2022. Claims 5 and 24 have been amended. Claims 12-20 and 25 have been canceled. Claims 29-30 have been added. Claims 1-11, 21-24, and 26-30 are pending on this application.

Response to Arguments
2.	Applicant’s arguments, “a RFIC mounted to the substrate” with respect to the rejection of claim 1 under remarks have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previous cited references: Tayfeh Aligodarz et al. in view of Mow et al.  Pub. No. 2018/0026341.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-4, 6-10, 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tayfeh Aligodarz et al. Pub. No. 2016/0322708 view of Mow et al. Pub. No. 2018/0026341.
Regarding claim 1. Fig. 8A of Tayfeh Aligodarz et al. discloses an electronic device (800) comprising: a substrate (110); a phased antenna array (820a, 820b, 820c), wherein the phased antenna array (820a, 820b, 820c) comprises probe-fed (probe feeding of 782a, 782b, 782d) dielectric resonator antennas ( 820a, 820b, 820c; paragraph 0156) mounted to a surface of the substrate (110), the phased antenna array ( 820a, 820b, 820c; paragraph 0156)  being configured to convey radio-frequency signals at a frequency greater than 10 GHz (paragraph 0043) within a signal beam (paragraph 0148). However, Tayfed Aligdarz et al. does not discloses a radio-frequency integrated mounted to the substrate , wherein the RFIC is configured to adjust a direction of the signal beam.
Fig. 7 of Mow discloses an electronic device (10) comprising: a substrate (150); a phased antenna array (40”; paragraph 0017) comprising  resonator antennas (paragraph 0052) mounted to a surface of the substrate (bottom surface of 150B) the phased antenna array (40”; paragraph 0017) being configured to convey radio-frequency signals at a frequency greater than 10 GHz (paragraph 0017) within a signal beam (paragraph 0023); a radio-frequency integrated circuit (152; paragraph 0050) mounted to the substrate (150), wherein the RFIC (152)  is configured to adjust a direction (paragraph 0053) of the signal beam (paragraph 0023).
 Tayfeh Aligodarz et al. and Mow et al. are common subject matter of phase array antenna; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Pan et al. into Tayfeh Aligodarz et al. for the purpose of to provide transceiver circuitry such as millimeter wave transceiver circuitry. The antennas may be organized in beam steering arrays (paragraph 0005 of Mow et al.).
Regarding claim 2. Mow et al. incorporated into Tayfeh Aligodarz applied to claim 1 above, Fig. 7 of Mow further discloses wherein the substrate (150) comprises an additional surface (bottom surface of 150B) opposite the surface (top surface of 150A), the RFIC (152) being mounted to the additional surface of the substrate (top surface 150A of substrate 150).
Regarding claim 3, Mow et al. incorporated into Tayfeh Aligodarz applied to claim 1 above, Fig. 8 of Mow et al. further disclose the electronic device (10) comprising: a board-to-board connector (168; paragraph 0056) mounted to a surface of substrate (top surface of the substrate 150); and radio-frequency transceiver circuitry (see Fig. 2{36, 338, 42, 46) coupled to radio integrated circuit (152) via the board-to-board connector (168). 
Regarding claim 4. Mow et al. incorporated into Tayfeh Aligodarz applied to claim 2 above Fig. 7 of Mow et al. further disclose: an over-mold structure (frame or form or shape or container of 152;  “over-mold” construes  as form or die or shape or container or  framework  structured)  on an additional surface (top surface of 150A), wherein a RFIC is embedded within (see Fig. 8  across-section side view of Fig. 7 discloses the radio frequency integrated circuit 162, 164, 160 embedded within 152) the over-mold structure (frame or form or shape or container of 152;  “over-mold” construes  as form or die or shape or container or  framework structure of 152).  
Regarding claim 6. Mow et al. incorporated into Tayfeh Aligodarz applied to claim 2 above Fig. 7 of Mow et al. further disclose: an additional phased antenna array (40, 40’) mounted to the additional surface of the substrate (top surface  150A  of the substrate 150), wherein the additional phased antenna array (40, 40’) is configured to convey radio-frequency signals (paragraph 0029) at the frequency within an additional signal beam (signal beam of 40, 40’), a RFIC ((see Fig. 8  across-section side view of Fig. 7 discloses the radio frequency integrated circuit 162, 164, 160 embedded within 152)  being configured to adjust (paragraph 0053) a direction of the additional 3signal beam (signal beam of 40’; paragraph 0048 “beam steering”).  
Regarding claim 7. Mow et al. incorporated into Tayfeh Aligodarz et al. applied to claim 6 above, Fig. 7 and Fig. 8 of Mow  further comprising: peripheral conductive housing structures (12; paragraph 0019) that run around a periphery of the electronic device (periphery of 10); a display (14)  having a display cover layer (display layer of 14; paragraph 0007) mounted to the peripheral conductive housing structures (12) and having a display module (170) configured to emit light (paragraph 0021) through the display cover layer (display layer of 14); and a housing wall (wall of 10) mounted to the peripheral conductive housing structures (bottom of 12) opposite the display cover layer (14, paragraph 0007), wherein the phased antenna array (40”) is configured to convey the radio-frequency signals (paragraph 0017) within the signal beam (paragraph 0048) through the display cover layer (display layer of 14; paragraph 0007)  and the additional phased antenna array(40, 40)’ is configured to convey the radio-frequency signals (paragraph 0017) within the additional signal beam (addition signal beam of 40, 40’) through the housing wall (wall of 12). 
Regarding claim 8. Mow et al. incorporated into Tayfeh Aligodarz et al. applied to claim 6 above, Fig. 7 and Fig. 8 of Mow et al. further disclose wherein the additional phased antenna array (40, 40’) comprises antennas selected from the group consisting of: stacked patch antennas (stacked of 40s) embedded within the substrate (150) and dielectric (dielectric of 150) resonator antennas (40, 40’; paragraph 0052 ) mounted to the additional surface of the substrate (to surface 150A).  
Regarding claim 9. Tayfeh Aligodarz combined with of Mow et al. applied to claim 1 above, Fig. 8A of Tayfeh Aligodarz further discloses wherein the each of the probe-fed (probe feed of 782a, 782b, 782d) dielectric resonator antennas (820a, 820b, 820c) comprises a dielectric resonating element (820a, 820b, 820c) mounted to the surface of the substrate (surface of 110) and a feed probe (probe feed of 782a, 782b, 782d)   coupled to a sidewall of the dielectric resonating element (sidewall of 820a, 820b, 820c).  
Regarding claim 10. Tayfeh Aligodarz combined with of Mow et al.  applied to claim 9 above, Fig. 8A of Tayfeh Aligodarz further discloses: wherein the feed probe (probe feed of 782a, 782b, 782d)  comprises a conductive trace patterned (conductive trace pattern of 782a, 782b, 782d)  on the sidewall of the dielectric resonating element (sidewall of 820a, 820b, 820c, the dielectric resonating element (820a, 820b, 820c)  is formed from a material (material of 820a, 820b, 820c; paragraph 0040) having a dielectric constant greater than 10 (paragraph 0042 discloses dielectric having permittivity of 12) , and the electronic device (10) further comprises: a layer of the material (layer material  of 110)  on the surface of the substrate (surface of 110), wherein the dielectric resonating element  (820a, 820b, 820c) is mounted to the layer of the material (layer material of 110), the conductive trace (conductive trace pattern of 782a, 782b, 782d)   being coupled to a radio-frequency transmission line (740) in the substrate (110) by a conductive (conductive 736) of  via extending through the layer of the material (layer material of 130; also see Fig. 18A).  
Regarding claim 21. Tayfeh Aligodarz combined with of Mow et al. applied to claim 1 above, Fig. 8A of Tayfeh Aligodarz further discloses wherein a probe-fed dielectric (probe feed of 782a, 782b, 782d)   resonator antenna of the probe-fed dielectric resonator antennas (820a, 820b, 820c)  comprises: a dielectric resonating element (820a, 820b, 820c) having a sidewall (side wall of each 820a, 820b, 820c); and a feed probe (probe feed of 782a, 782b, 782d) coupled to the sidewall (side wall of each 820a, 820b, 820c) at the surface of the substrate (surface of the substrate 110) and configured to excite a resonant mode (resonant of each 820a, 820b, 820c)  of the dielectric resonating element (820a, 820b, 820c).  
Regarding claim 29. Mow et al. incorporated into Tayfeh Aligodarz et al. applied to claim 1 above, Fig. 7 and Fig. 8 of Mow et al. further disclose wherein the RFIC (152) comprises phase and magnitude controllers (paragraph 0053) and wherein the RFIC (152) is configured to adjust the direction of the signal beam (paragraph 0023) using control signals provided to the phase and magnitude controllers (paragraph 0053).

5.	Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tayfeh Aligodarz et al. combined with Mow et al. as applied to claim 1 above, and further in view of Trotta et al. Pub. No. 2018/0074173.
Fig. 7 of Mow incorporated into Tayfel Aligodarz et al.   does not disclose wherein the RFIC (152) is soldered to the surface of the substrate.
Fig. 2a of Trotta et al. discloses a phase array antenna (208; paragraph 0082) mounted to a surface of the substrate (surface of 204) comprising: a RFIC (206) is soldered (210; paragraph 0031) to the surface (surface of 204) of the substrate (204).
  Tayfeh Aligodarz et al./Mow et al. and Trotta et al. are common subject matter of array antenna; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Trotta et al. into Tayfeh Aligodarz et al./Kuroda for the purpose of  to provide mechanical stability to the package in the fan out area, especially in regions of the package adjacent to the patch antennas (paragraph 0026 of Trotta et al.).

6.	Claim 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tayfeh Aligodarz et al. combined with Mow et al. as applied to claim 1 above, and further in view Rofougaran et al. Pub. No. 2020/0212588.
Tayfeh Aligodarz et al. combined with Mow et al. as applied to claim 1 above does not wherein the RFIC is configured to control the phased antenna array to form the signal beam in a first direction at a first time and is configured to control the phased antenna array to form the 10signal beam in a second direction different from the first direction at a second time.
Fig. 1D of Rofougaran et al. discloses a the RFIC (114; paragraph 0039) is configured to control phased antenna array (160) to form the signal beam (see beam Fig. 4A, 4B) in a first direction (first direction of signal beam in Fig. 4A and 4B) at a first time (first time of the first signal beam in Fig. 4A) and is configured to control the phased antenna array (160) to form the 10signal beam (signal beam in Fig. 4A and 4B) in a second direction (second direction of signal beam in Fig. 4A and 4B))  different from the first direction (first direction of signal beam in Fig. 4A and 4B) at a second time (second time of the second signal beam in Fig. 4A and 4B).
  Tayfeh Aligodarz et al./Mow et al. and Rofougaran et al. are common subject matter of array antenna; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Rofougaran et al. into Tayfeh Aligodarz et al./Mow et al. for the purpose of advantages, such as wide scan angles, selectively beam steering and increase gain and phase control over incident RF signals (paragraph 0005 of Rofougaran et al.). 

Allowable Subject Matter
7.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach: wherein the feed probe comprises stamped sheet metal pressed against the sidewall of the dielectric resonating element by a biasing structure molded over the feed probe, the phased antenna 5array further comprises a dielectric structure molded over each of the dielectric resonator antennas in the phased antenna array to form an antenna package, the substrate comprises a flexible printed circuit substrate and the antenna package is surface- mounted to the flexible printed circuit substrate, and the electronic device further comprises: peripheral conductive housing structures that run around a periphery of the electronic device; and a display having a display cover layer mounted to the peripheral conductive housing structures and having a display module configured to emit light through the display cover layer, wherein the display comprises a notch, the display module defines first, second, and third sides of the notch, the peripheral conductive housing structures define a fourth side of the notch, and the phased antenna array is aligned with the notch.  
8.	Claim 22-24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach wherein the probe-fed dielectric resonator antenna further comprises: a feed probe biasing structure that presses the feed probe against the sidewall, wherein the feed probe biasing structure is molded over the feed probe and at least some of the dielectric resonating element.  
9.	Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach: wherein the probe-fed dielectric resonator antennas are aligned along a longitudinal axis, comprise dielectric resonating elements having sidewalls that are oriented at a non-zero and non- perpendicular angle with respect to the longitudinal axis, and are fed by feed probes coupled to the sidewalls at the surface of the substrate, further comprising feed probe biasing structures molded over the feed probes and configured to hold 9the feed probes against the sidewalls.  

Contact Information

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

06/20/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845